OPINION DENYING A REHEARING.
Filed June 22, 1917.

Per Curiam:

A petition for a rehearing has been filed containing the following statements:
“That the court in rendering an opinion in this action, has apparently overlooked one of the main points, if not the main point and chief defense, to wit:
“ ‘That the statutes of limitations had run in favor of the appellant prior to the time of his arrest.’
*66“That as the court in their opinion made no mention of that portion of the- case hereinabove described, said appellant believes that the court in arriving at its decision, may have overlooked a very important part of the case.”
The subject referred to was fully treated in the fourth paragraph of the opinion (page 63, ante).
The petition for a rehearing is denied.